Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of                      Jan 17 2014, 6:42 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:
HILARY BOWE RICKS                                GREGORY F. ZOELLER
Indianapolis, Indiana                            Attorney General of Indiana

                                                 MICHAEL GENE WORDEN
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana



                              IN THE
                    COURT OF APPEALS OF INDIANA

LANDIN ANDERSON,                                 )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )       No. 49A05-1304-CR-203
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                    APPEAL FROM THE MARION SUPERIOR COURT
                       The Honorable Peggy R. Hart, Commissioner
                        The Honorable Steven R. Eichholtz, Judge
                            Cause No. 49G20-1212-FB-77434



                                      January 17, 2014
               MEMORANDUM DECISION - NOT FOR PUBLICATION

SHEPARD, Senior Judge
       An undercover officer and a confidential informant set up a drug deal with a

person who was subsequently identified as Landin Anderson. The trial court found

Anderson guilty of dealing cocaine, a Class B felony. Ind. Code § 35-48-4-1 (2006).

Anderson appeals, challenging the sufficiency of the evidence. We affirm.

                            FACTS AND PROCEDURAL HISTORY

       On August 13, 2012, Detective Steven Brinker of the Indianapolis Metropolitan

Police Department worked with a CI. The CI contacted a person she knew as “Squirrel,”

who agreed to sell her fifty dollars’ worth of cocaine. The CI and Squirrel further agreed

to meet at a gas station.

       Brinker, working undercover, drove the CI to the gas station, and the CI pointed

out Squirrel. Squirrel got out of the front passenger seat of a green Pontiac and walked

over to Brinker’s car. Brinker handed him fifty dollars, and he handed Brinker a small

baggie of what was later identified as cocaine. Brinker noted that Squirrel had a bruise

around his left eye.

       After the exchange, Squirrel went back to the green Pontiac and sat down in the

front passenger seat. The Pontiac drove away from the gas station, but Officer Daniel

Brezik stopped it a few blocks away upon the request of the officer who was coordinating

the drug buy. Brezik saw that the occupant of the Pontiac’s front passenger seat had a

bruise around his left eye. He obtained the passenger’s identification and learned that he

was Landin Anderson. Brezik allowed Anderson and his companions to leave the scene.



                                            2
      The State charged Anderson with dealing cocaine and possession of cocaine. The

case was tried to the bench. The court found Anderson guilty as charged, entered a

judgment of conviction on the offense of dealing cocaine, and sentenced him accordingly.

This appeal followed.

                            DISCUSSION AND DECISION

      Anderson says the State failed to prove he was the person who sold cocaine to

Brinker. When reviewing a challenge to the sufficiency of the evidence underlying a

criminal conviction, we neither reweigh the evidence nor assess the credibility of

witnesses. Bailey v. State, 979 N.E.2d 133, 135 (Ind. 2012). The evidence and all

reasonable inferences drawn from it are viewed in a light most favorable to the judgment.

Id. We affirm if there is substantial evidence of probative value supporting each element

of the crime from which a reasonable trier of fact could have found the defendant guilty

beyond a reasonable doubt. Id.

      To convict Anderson of dealing in cocaine as a Class B felony, the State needed to

prove beyond a reasonable doubt that Anderson (1) knowingly or intentionally (2)

delivered (3) cocaine or a narcotic drug. Ind. Code § 35-48-4-1.

      Officer Brinker testified at trial that Anderson was the person from whom he

bought the cocaine, and Officer Brezik testified that it was Anderson whom he saw when

he stopped the green Pontiac a few blocks away—still sitting in the front passenger seat

and still showing his bruised left eye. This is ample evidence from which a reasonable

finder of fact could determine beyond a reasonable doubt that Anderson delivered

                                            3
cocaine to Brinker. See Hyppolite v. State, 774 N.E.2d 584, 598 (Ind. Ct. App. 2002)

(evidence sufficient to support conviction for dealing cocaine where undercover officer

identified Hyppolite as the person who sold cocaine to him), trans. denied.

       Anderson challenges the verdict on grounds that the CI did not testify and noting

that the police did not record the CI’s telephone conversation with Anderson. He also

argues that the State could have, but did not, record a video of the transaction or examine

the gas station’s security cameras. To be sure, such additional evidence might have been

pertinent, but the testimony at trial sufficed in itself to sustain a conviction.

                                       CONCLUSION

       We affirm the judgment of the trial court.

       Affirmed.

RILEY, J., and ROBB, J., concur.




                                               4